Citation Nr: 0819088	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-18 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 2000 to April 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

The Board notes that the veteran was provided a Statement of 
the Case in February 2007 on the issues of entitlement to 
service connection for tinnitus and a higher disability 
rating for ganglion cysts.  The accompanying cover letter 
informed him of the requirement that he submit a timely 
substantive appeal to perfect his appeal.  Thereafter, the 
matters were not addressed in any written communication from 
the veteran or his representative.  The Board, therefore, has 
concluded that the veteran is not currently seeking appellate 
review with respect to these issues.

The Board also notes that the veteran's original claim sought 
service connection for a psychiatric condition and that the 
record contains a diagnosis of bipolar disorder, not 
otherwise specified.  The issue of entitlement to service 
connection for this disability is referred to the originating 
agency for appropriate action. 


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
should submit any pertinent evidence in his possession, by 
letters mailed in March 2005 and May 2005, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for PTSD until March 2006, after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for PTSD.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board notes that service treatment records and pertinent 
medical records have been obtained and that the veteran has 
been afforded an appropriate VA examination.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that RO has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

There is conflicting evidence of record as to whether the 
veteran meets the criteria for a valid diagnosis of PTSD.  
However, after careful consideration the Board has concluded 
that the preponderance of the evidence establishes that the 
veteran does not have PTSD.

Diagnostic assessments of PTSD were rendered in VA outpatient 
treatment records dated from October 2004 to June 2005.  The 
treatment records indicate that these assessments were based 
on the veteran's reported stressors, including exposure to 
combat, mortar shelling, burning vehicles, bombings, dead 
bodies in the streets, and videos of people being tortured 
and killed.

The veteran was afforded a VA examination in March 2006.  
When asked to identify traumatic experiences, the veteran 
reported that he witnessed the beating of a child by his 
parents inside a government building in Iraq in June 2003.  
He also reported that he constantly worried about the dangers 
posed by improvised explosive devices and that he viewed 
materials that horrified and disturbed him as part of his 
training as an intelligence analyst.  The examiner, after 
reviewing the veteran's claims file and conducting a clinical 
interview, diagnosed bipolar disorder and rule-out PTSD.  He 
noted that it was questionable based on the veteran's report 
whether he satisfied Criteria A, the stressor requirement, 
for a PTSD diagnosis.

The Board has evaluated the VA outpatient treatment records 
and weighed their credibility and probative value against the 
report of the March 2006 VA examination.  See Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  After careful consideration, the Board 
concludes that the opinion of the March 2006 VA examiner that 
the veteran does not meet the diagnostic criteria for PTSD is 
more probative than the diagnostic assessments of PTSD 
contained in the VA outpatient treatment records.  The VA 
examiner based his conclusion on his clinical interview of 
the veteran and review of the veteran's claims file, 
including the outpatient treatment records and the PTSD 
stressors identified therein.  The examiner also supported 
his opinion with a thorough discussion of the applicable 
diagnostic criteria.  Conversely, the diagnostic assessments 
of PTSD contained in the VA outpatient treatment records 
appear to have been generated using a checklist and are not 
supported by a rationale.

Accordingly, since the Board concludes that the preponderance 
of the evidence establishes that the veteran does not have 
PTSD, service connection is not warranted at this time.  Of 
course, the veteran is free to reopen this claim in the 
future with probative evidence that he does meet the 
diagnostic criteria for a diagnosis of PTSD.


ORDER

Service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


